NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2050 Fund Nationwide Destination 2015 Fund Nationwide Destination 2055 Fund Nationwide Destination 2020 Fund Nationwide Retirement Income Fund Nationwide Destination 2025 Fund Nationwide Investor Destinations Aggressive Fund Nationwide Destination 2030 Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Destination 2035 Fund Nationwide Investor Destinations Moderate Fund Nationwide Destination 2040 Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Destination 2045 Fund Nationwide Investor Destinations Conservative Fund Supplement dated April 30, 2014 to the Statement of Additional Information dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately, the following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN THE FUNDS Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund (as of March 31, 2014) Benjamin A. Richer Nationwide Destination 2010 Fund None Nationwide Destination 2015 Fund None Nationwide Destination 2020 Fund None Nationwide Destination 2025 Fund None Nationwide Destination 2030 Fund None Nationwide Destination 2035 Fund None Nationwide Destination 2040 Fund None Nationwide Destination 2045 Fund None Nationwide Destination 2050 Fund None Nationwide Destination 2055 Fund None Nationwide Retirement Income Fund None Nationwide Investor Destinations Aggressive Fund None Nationwide Investor Destinations Moderately Aggressive Fund None Nationwide Investor Destinations Moderate Fund None Nationwide Investor Destinations Moderately Conservative Fund None Nationwide Investor Destinations Conservative Fund None OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities.Accounts are grouped into the following three categories:(1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts.To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of March 31, 2014) Nationwide Fund Advisors Benjamin A. Richer Mutual Funds: 34 accounts, $28.4 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
